Citation Nr: 0013135	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-09 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
a fracture of the left mandible.

3.  Entitlement to an increased (compensable) evaluation for 
temporomandibular joint dysfunction.

4.  Entitlement to service connection for hearing loss, 
tinnitus, a skin disorder, ear infections, malaria, 
malnutrition, fatigue and dysentery.

5.  Entitlement to service connection for a disability 
manifested by numbness of the hands and feet.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a dental 
disability.

8.  Entitlement to service connection for a rib injury.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1998 and 
December 1999 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The issues of entitlement to an evaluation in excess of 50 
percent for PTSD and entitlement to TDIU will be addressed in 
the remand portion of this decision. 

FINDINGS OF FACT

1.  A fracture of the left mandible is not manifested by loss 
of function of the mandible or by loss of masticatory 
function.

2. Temporomandibular joint dysfunction is manifested by 
anterior incisal range of motion of 46 mm.

3.  There is no competent medical evidence of current hearing 
loss, tinnitus, ear infections, malaria, malnutrition, 
fatigue and dysentery, numbness of the hands and feet, or a 
rib injury.

4.  There is no competent medical evidence of a nexus between 
the veteran's skin and back disorders and any incident or 
manifestation during active service. 

5. Dental abnormality consists only of treatable carious 
teeth, or replaceable missing teeth.

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
fracture of the left mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.150, 
Diagnostic Code 9904 (1999).

2.  The schedular criteria for a compensable rating for 
temporomandibular joint dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.150, Diagnostic Code 9905 (1999).

3. Claims of entitlement to service connection for hearing 
loss, tinnitus, a skin disorder, ear infections, malaria, 
malnutrition, fatigue, dysentery, numbness of the hands and 
feet, a back disorder, and a rib injury are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a dental disability 
for compensation purposes lacks legal merit.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 1991); 38 C.F.R. §§ 4.129, 4.150 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection for a fracture of the left mandible and 
temporomandibular joint dysfunction and, as such, his claims 
for assignment of higher evaluations are well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of those issues has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from initial rating decisions which established 
service connection and assigned the initial disability 
evaluations, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A. Fracture, left mandible

The veteran contends that residuals of a fracture of the left 
mandible are more severe than contemplated by the 
noncompensable evaluation.  

At a VA dental and oral examination dated January 1999, the 
veteran reported that he got into a fight while in service in 
1968 and sustained a fractured mandible.  While playing 
volleyball in 1968, he also fractured tooth #24 and a crown 
was placed at that time.  The crown was removed in 1992 due 
to dental caries.  The veteran indicated it hurt when he 
chewed, but he thought his teeth might be hurting and not his 
jaw.  The examination found no functional impairment due to 
the loss of motion.  The veteran indicated that he had no 
trouble chewing and only that his teeth hurt.  The following 
teeth were missing: # 1, 5, 11, 13, 14, 17, 18, 19, 30, 31, 
and 32.  Teeth #24 and 29 were remaining root tips.  The 
examiner noted that the missing teeth could be replaced with 
a prosthesis.  The veteran had a severe overbite and had an 
anterior incisal range of motion of 46 mm.  He had a very 
limited lateral and protrusive motion.  There was no noted 
loss of bone.  The diagnosis was temporomandibular joint 
dysfunction without loss of function, which could be due to 
prior trauma.  Noted was a fracture of tooth #24, which was 
due to caries and not service connected.

The veteran's disability has been rated under Diagnostic Code 
9904, which provides that, where there is malunion of the 
mandible which results in slight displacement, a 
noncompensable rating is warranted.  Where there is moderate 
displacement, a 10 percent rating is assigned.  Malunion of 
the mandible causing severe displacement warrants a 20 
percent rating.  The rating is dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

In this case, there is no indication in the medical data of 
malunion of the mandible and, in the absence of a showing of 
loss of either motion or masticatory function, more than a 
noncompensable rating is not warranted under Diagnostic Code 
9904.  Non-union of the mandible is likewise not shown, and 
the presence of osteomyelitis, osteoradionecrosis, or loss of 
the mandible is not indicated, and thus, assignment of a 
compensable evaluation under alternate rating criteria is not 
in order.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900, 
9901, 9902, 9903.  While there was a showing of # 24 tooth 
fracture and missing teeth, neither of those conditions was 
related to the veteran's fractured left mandible.  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran has a malunion of the mandible 
causing moderate impairment or displacement so as to warrant 
a compensable rating under either Diagnostic Code 9903 or 
9904. With regard to this issue, there is not a state of 
equipoise of the positive evidence with the negative 
evidence, and the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).

B. Temporomandibular joint dysfunction as secondary to the 
service-connected fracture, left mandible

The veteran contends that his temporomandibular joint 
dysfunction (TMJ) resulting from the fracture of the left 
mandible is more severe than contemplated by the 
noncompensable evaluation.  

The findings at a VA dental and oral examination in January 
1999 were noted above.  

The veteran's TMJ symptoms are rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9905, which provides that limitation of the 
inter-incisal range of motion from 0 to 10 millimeters (mm) 
warrants a 40 percent evaluation; limitation from 11 to 20 mm 
warrants a 30 percent evaluation; limitation from 21 to 30 mm 
warrants a 20 percent evaluation; limitation from 31 to 40 mm 
warrants a 10 percent evaluation.  Also, limitation of the 
range of lateral excursion from 0 to 4 mm warrants a 10 
percent evaluation.  A note to that code provides that 
ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  Under 
38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

As reflected on the veteran's last examination, he had a 
measurement of anterior incisal range of motion of 46 mm.  
That finding clearly demonstrates that the veteran does not 
meet the criteria for a compensable rating under Diagnostic 
Code 9905.

By the same token, limited motion of the temporomandibular 
articulation is not indicated and there is not shown to be a 
loss of whole or part of the ramus, condyloid process, hard 
palate, teeth, or maxilla or malunion/nonunion of the 
maxilla, as might warrant the assignment of more than a 0 
percent rating for the disability in question.  See 38 C.F.R. 
§ 4.150, Diagnostic Codes 9905, 9906, 9907, 9908, 9909, 9911, 
9912, 9913, 9914, 9915, 9916.

Given the foregoing, then, and without evidence demonstrating 
the minimal residual impairment necessary for a compensable 
rating in accordance with the provisions of Diagnostic Code 
9905, the Board concludes that the currently assigned 
noncompensable rating for the veteran's TMJ as secondary to 
his fracture, left mandible is appropriate.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  DeLuca, 8 Vet. App. at 202- 
207.  In this case, however, the veteran has not complained 
of pain due to his fracture, left mandible.  In any event, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnson v. Brown, 10 Vet. 
App. 80, 85 (1997).  There is no objective clinical evidence 
to satisfy the requirements of DeLuca.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating for the residuals of the veteran's 
fracture, left mandible or TMJ as secondary to the fracture.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as malaria, 
hearing loss, and other organic disease of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  (i) of current disability 
(a medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.

Alternatively, the Court has held that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A. Hearing loss, tinnitus, skin condition, ear infections, 
malaria, malnutrition, fatigue and dysentery.

Service medical records show no complaints, treatment or 
diagnoses concerning hearing loss, tinnitus, skin condition, 
ear infections, malaria, malnutrition, fatigue, or dysentery.  
An enlistment examination in May 1967 showed hearing within 
normal limits, as did audiometric testing in October 1967.  
Autometric findings were not reported at a separation 
examination in August 1970.  There were no findings of 
tinnitus, a skin condition, ear infections, malaria, 
malnutrition, fatigue, or dysentery at those examinations.  

In November 1999, the veteran was afforded a VA general 
medical examination.  His past medical history included 
dermatophyte of the skin and nail.  There were no complaints 
of hearing loss, tinnitus, ear infections, malaria, 
malnutrition, fatigue, or dysentery noted.  The examination 
showed some skin lesions, red, papular, the size of 1 mm on 
both anterior part of the upper arm on both sides; there were 
five to six of them and some were circular and angulated, but 
were not itching and were not bleeding.  The external ear 
canals were normal.  Ear tympanic membranes were not 
perforated and there was no discharge.  The diagnosis was 
skin dermatophyte.  There were no findings or diagnoses of 
hearing loss, tinnitus, ear infections, malaria, 
malnutrition, fatigue, or dysentery.

There is no medical evidence suggesting a nexus or link 
between the current skin condition and the veteran's service.  
There is no medical evidence of a skin condition in service, 
and the first postservice evidence of a skin condition was 
not until 1999.  There is also no medical opinion suggesting 
a link between the skin condition and service.  

As for the claimed disabilities of hearing loss, tinnitus, 
ear infections, malaria, malnutrition, fatigue, and 
dysentery, the above findings disclose that there is no 
medical evidence establishing that the veteran suffers from 
these disabilities. Evidence of a current disability cannot 
be established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In consideration of the foregoing, the Board finds 
that the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for a hearing loss, tinnitus, ear infections, skin 
condition, malaria, malnutrition, fatigue, and dysentery.

B. Numbness of hands and feet

Service medical records show that the veteran was treated in 
December 1968 for complaints of numbness in the right hand 
after slipping and falling on the floor.  He was instructed 
to return if the numbness continued.  Subsequent records are 
negative for complaints or treatment of further right hand 
numbness.  The report of a separation examination in August 
1970 showed no complaints or findings of right hand numbness.  

During a VA general medical examination in November 1999, the 
veteran did not complain of numbness in his hands and feet.  
The examination found deep tendon reflexes to be normal in 
all upper and lower extremities as was the pain, pinprick, 
temperature, vibration and position sense in all upper and 
lower extremities.  There was no neurological abnormality 
found on the examination.

The examination findings disclose that there is no medical 
evidence establishing that the veteran suffers from numbness 
in his hands and feet. Evidence of a current disability 
cannot be established by lay testimony.  Brewer, 11 Vet. App. 
at 228; Espiritu, 2 Vet. App. at 492.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  
The Board finds that the veteran has failed to meet his 
burden of submitting evidence of a well-grounded claim of 
entitlement to service connection for numbness of the hands 
and feet.

C. Back Disorder

Service medical records show that X-rays taken of the lumbar 
spine in October 1967 revealed no evidence of fracture or 
other bony abnormality.  The separation examination in August 
1970 found no spine abnormalities or complaints.

VA X-rays in May 1997 revealed mild multi-level degenerative 
disc disease.  The veteran gave a history of injuring his 
back in a tractor accident three years earlier.  

A VA general medical examination in November 1999 showed full 
range of motion without limitation on the upper and lower 
extremity.  There was no muscle atrophy, tenderness or 
weakness in any lower or upper extremity.  On joint 
examination, there was no swelling, effusion, tenderness or 
joint laxity in any joint.  All joints had full range of 
motion on active and passive motion.  He was no using any 
mechanical device to aid ambulation.  The diagnosis was 
degenerative joint disease (DJD) of the lumbar spine.  

The evidence establishes that the veteran has DJD of the 
lumbar spine.  However, there is no medical evidence of a 
nexus between the veteran's DJD and his period of active duty 
service.  Postservice medical records do not mention a back 
condition until approximately 1997.  There is no competent 
medical evidence illustrating a nexus between the veteran's 
DJD of the lumbar spine and his active duty service.  In 
absence of competent medical evidence to support the claim of 
entitlement to service connection for a back condition, the 
Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.

D. Dental Disability

The question to be answered concerning the claim for service 
connection for a dental disability is whether or not the 
veteran has presented a legally meritoriously claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that the veteran has not submitted 
such a claim.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120 
or 17.123.

Service medical records show that the veteran was clubbed by 
the Tijuana, Mexico, police in March 1968, which resulted in 
a fractured left mandible.  There was no indication that the 
veteran suffered tooth loss or any other dental disorder due 
to the beating.

At a VA dental and oral examination dated January 1999, the 
veteran reported that he got into a fight while in service in 
1968 and sustained a fractured mandible.  While playing 
volleyball in 1968, he also fractured tooth #24 and a crown 
was placed at that time.  The crown was removed in 1992 due 
to dental caries.  The veteran indicated it hurt when he 
chewed, but he thought his teeth might be hurting and not his 
jaw.  The examination found no functional impairment due to 
the loss of motion.  The veteran indicated that he had no 
trouble chewing and only that his teeth hurt.  The following 
teeth were missing: # 1, 5, 11, 13, 14, 17, 18, 19, 30, 31, 
and 32.  Teeth #24 and 29 were remaining root tips.  The 
examiner noted that the missing teeth could be replaced with 
a prosthesis.  The veteran had a severe overbite and had an 
anterior incisal range of motion of 46 mm.  He had a very 
limited lateral and protrusive motion.  There was no noted 
loss of bone.  The diagnosis was temporomandibular joint 
dysfunction without loss of function which could be due to 
prior trauma.  Noted was Fracture tooth #24, which was due to 
caries and not service connected.38 C.F.R. §§ 4.149, Part 4 
Code 9913.  Service connection for the veteran's dental 
disability, loss of teeth could be considered for treatment 
purposes only.  38 C.F.R. § 4.149.  Under these 
circumstances, the veteran has not submitted a claim for 
compensation upon which relief may be granted, and his appeal 
must be denied.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal. In Sabonis, 
supra, the Court held that in cases such as this in which the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis, 6 Vet. App. at 426.

E. Rib injury

Service medical records show that the veteran was clubbed by 
the Tijuana police in March 1968 resulting in multiple 
injuries.  Examination revealed multiple bruises and 
tenderness.  The veteran reported tenderness throughout the 
ribs.  X-rays were taken and there were no rib fractures.  
The separation examination in August 1970 showed a normal 
musculoskeletal system.

At the November 1999 VA general medical examination, the 
veteran did not complain of residuals of a rib injury nor was 
there any diagnosis of such disability.

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from residuals of a rib 
injury. Evidence of a current disability cannot be 
established by lay testimony.  Brewer, 11 Vet. App. at 228; 
Espiritu, 2 Vet. App. at 492.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  The Board 
finds that the veteran has failed to meet his burden of 
submitting evidence of a well-grounded claim of entitlement 
to service connection for residuals of a rib injury.


ORDER

Entitlement to a compensable evaluation for a fracture of the 
left mandible is denied.

Entitlement to a compensable evaluation for temporomandibular 
joint dysfunction is denied.

Entitlement to service connection for hearing loss, tinnitus, 
skin condition, ear infections, malaria, malnutrition, 
fatigue, dysentery, numbness of the hands and feet, a back 
condition, rib injury, and a dental condition is denied.


REMAND

With regard to the veteran's claims of entitlement to an 
evaluation in excess of 50 percent for PTSD and to TDIU, the 
Board finds that additional information is necessary prior to 
a final disposition of the appeal on that issue.

At a VA psychiatric examination in January 1998, the Axis I 
diagnosis was PTSD, chronic, moderate to severe, shading to 
severe, with lack of mood control.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60, which 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed., 1994).

In April 1999, a private psychologist, who was treating the 
veteran, reported that: the veteran was a self-employed 
handyman; he had work opportunities and was able to work 
alone, but, at times, he did not want to leave his house, 
because he had flashbacks in the presence of other people; 
his net income for 1998 was only a few hundred dollars, and 
his income from his work had been decreasing.

The federal income tax return filed by the veteran and his 
wife for 1998 showed business income of $8229 and expenses of 
$8045, including automobile mileage expenses of $4875.

At a VA general medical examination in November 1999, the 
veteran stated that he was unable to work more than he had 
been doing because PTSD and generalized anxiety symptoms did 
not permit him to work in a group.  He was making less than 
$8000.  The examiner found that PTSD and generalized anxiety 
and depression were affecting the veteran's occupational and 
daily activities, but he did not state an opinion as to the 
extent of impairment attributable to PTSD.

The Board finds that the veteran should undergo a psychiatric 
evaluation during a period of observation and evaluation at a 
VA medical facility, and the Board points out to the veteran 
that, when a claimant, without good cause, fails to report 
for a necessary examination, a claim for an increased 
evaluation shall be denied.  38 C.F.R. § 3.655 (1999).

This case is REMANDED to the RO for the following:

1. The RO should request that the veteran 
identify each mental health 
professional who has treated him since 
April 1999.  After obtaining any 
necessary releases from the veteran, 
the RO should attempt to obtain copies 
of the clinical records of any such 
treatment.
2. The RO should also request that the 
veteran submit a copy of his federal 
income tax return for 1999.
3. The RO should then arrange for the 
veteran to be admitted to a VA Medical 
Center for a period of observation and 
evaluation and examination by a board 
of two psychiatrists.  The claims file 
and a copy of this REMAND should be 
made available to the examiners for 
review.  After their examinations of 
the veteran, the board of 
psychiatrists should confer and offer 
an opinion as to the extent of social 
and industrial impairment attributable 
to PTSD symptomatology.  Specifically, 
the examiners should assign a GAF 
score and indicate what the score 
means in terms of the veteran's 
current ability to function and earn 
an income as a general handyman.  The 
examination report should be typed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information.  By this REMAND the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________
JAMES A. FROST
Acting Member, Board of Veterans' Appeals

 

